 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCorry Jamestown Corporation and Carol L. Baccus.Case 6-CA- 10360September 22, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELI.OAND TRUESDALEOn July 20, 1978, Administrative Law Judge Rob-ert M. Schwarzbart issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions to the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' and hasdecided to affirm the rulings, findings,2and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Corry JamestownCorporation, Corry, Pennsylvania, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IRespondent's request for oral argument is hereby denied, as the recordand the exceptions adequately present the issues and the positions of theparties.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefully examined therecord and find no basis for reversing his findings.DECISIONSIATEMENT OF tIlE CASEROBERT M. SCHWARZBART, Administrative Law Judge:This case was heard in Erie, Pennsylvania, on October 25and 26, 1977,' based upon charges filed by Carol L. Baccus,an individual,' and a complaint which issued August 30.The complaint alleged that Corry Jamestown Corporation,herein the Respondent, violated Section 8(a)(l) and (3) ofthe Act by discharging or laying off Baccus on April 22All dates hereinafter refer to 1977 unless otherwise noted.2 The onginal and amended charges were filed on June 30 and August 25,respectively.because she had engaged in union or protected concertedactivities. The Respondent, in its answer, denies the sub-stantive allegations of the complaint and the commission ofunfair labor practices.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs, filed by the GeneralCounsel and the Respondent, have been carefully consid-ered.Upon the entire record of the case and my observation ofthe witnesses and their demeanor, I make the following:F INDINi(S OF FA('I1. 'IHE BUSINEiSS O()F II1 RESPONIDiNIThe Respondent, an Iowa corporation, with its principaloffice located in Corry, Pennsylvania, is engaged in themanufacture and nonretail sale and distribution of metaloffice furniture.During the 12-month period immediately preceding theissuance of this complaint, a representative period, the Re-spondent received goods and materials valued in excess of$50,000 at its Corry facility directly from points outside theCommonwealth of Pennsylvania. The Respondent admits.and I find, that it is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.11. IHE l.ABOR OR(iANIZAI()N INVOI.VN I)Lodge No. 1097, International Association of Machinistsand Aerospace Workers, AFL-CIO, herein the Union, is alabor organization within the meaning of Section 2(5) of theAct.III. THE UNFAIR L.ABOR PRA(CTIC(ESA. The FactsThe Respondent and the Union have been parties to aseries of collective-bargaining agreements covering the pro-duction and maintenance employees employed by the Re-spondent at its two metal furniture manufacturing plants inCorry, Pennsylvania.3The current contract, effective fromSeptember 3, 1975, to September 1, 1978, provides for aprobationary period for new employees of 8 weeks from thetime of their employment, during which time such new em-ployees may not be placed on the seniority list and duringwhich the Respondent reserves the right to transfer, sus-pend, and discharge them without regard to protections af-forded under the terms of the contract to employees whohave completed their probation.It is uncontroverted that fobr the 5 or 6 years which pre-ceded the events described herein, the Union has disputedthe Respondent's practice of assigning employees in grade74 to do their own trucking. Trucking consists of the use bycertain production employees of four-wheeled batter)y ormanually powered four-wheeled vehicles called jacks to3The employees at the two plants comprise a single unit.The Respondent compensates its production employees in approximately13 pay grades, with employees in the more highly numbered grades receivingthe greatest compensation238 NLRB No. 52320 CORRY JAMESTOWN CORPORATIONmove goods they have finished processing away from theirmachines, either to another production area for additionalprocessing or for inspection. The jacks also are used in thescrap-dumping procedure whereby employees, on conclud-ing their shifts, are expected to empty the receptacles at thebottoms of their machines of scrap metal accumulated dur-ing the workday, by trucking such containers to a desig-nated area and there emptying these receptacles. TheUnion does not question the right of the Respondent torequire that employees in grade 8 and above do their owntrucking but contends that the job descriptions of those ingrade 7 do not include trucking. Although the Respondenthas continued to assign trucking to grade 7 employees, theUnion has never filed a grievance on this point.'Carol L. Baccus again became employed by the Respon-dent on February 28, when she began to work in the Re-spondent's press department on the 3:30 p.m. to midnightshift as a probationary employee., preparatory to a grade 7position.On or about April 20, William A. Mitchell. assistant fore-man of the press department on Baccus' shift and her im-mediate supervisor, called a meeting of the approximately12 press department employees. including Baccus. assignedto that shift.' Mitchell told the assembled employees that heexpected everyone thereafter to do their own trucking, in-cluding the grade 7 employees. Mitchell stated that he hadnoticed that Lawrence Clark' had been doing this work forthem, but that it was not part of his job, as Clark had otherwork to perform. Mitchell then spoke of the need to takecertain specified safety precautions, cautioned against ob-taining new safety gloves before the ones they had weresufficiently worn out, and announced that he expected theemployees to clean up around their machines not just at theend of their shift. but whenever they completed a job. Theemployees were again reminded that when a job was donethey were expected to truck their loads to the next workarea for inspection.Clark testified that earlier that evening he had been askedby Mitchell if he was doing most of the trucking for the' Although the Union's position that trucking not done by grade 7 employ-ees predates the 1975 effective date of the current collective-bargainingagreement and rests upon the content of the job descriptions, that agreementexpresses the parties' accord that dunng the preceding contract negotiations,the rates for all existing job classifications had been reviewed and agreedupon. Accordingly. the Respondent has taken the position that under theterms of the present contract, which, as noted, was negotiated dunng thependency of this dispute, it may assign grade 7 employees to perform truck-ing. This decision is in no sway addressed to the merits of this dispute.6 Baccus previously has been employed by the Respondent as a spotwelder in the welding department from April to October, 1974, when she waslaid off for economic reasons. The report prepared by the Respondent at thetime of her 1974 layoff showed that she had been rated as a good employee.Having been laid off for than 6 months. Baccus lost her onginal seniority, asprovided in the contract, and upon her return to the Respondent's employ inearly 1977, she began again as a new probationary employee.7 Mitchell had replaced Roy Benedict as assistant foreman on the nightshift of March 14, after Mitchell had worked for the.Respondent for about 5-1/2 years as production employee. In this time, he had served 2 years as aunion committeman. Committeemen are employee union representativeswho are assigned to each department of six or more employees to give sup-port to employees with grievances or other job-related difficulties, serving asspokesmen and initiating grievances. as applicable. Committeemen report, intheir union capacity, to the plant shop steward.' Clark, a leadman and setup man on Mitchell's shift and a longtime em-ployee, received work assignments from Mitchell and distributed themamong the employees. Clark also checked whether the work was being prop-erly perlormed.grade 7 employees. When Clark admitted that he had beenso doing, Mitchell told him that from then on, grade 7 em-ployees would do their own trucking. Clark testified that inso doing he had been helping approximately five femaleemployees on the night shift, including Baccus, and hadbeen making about 8 to 10 trucking trips per shift. Afterreceiving Mitchell's instructions, as reiterated at the meet-ing that evening, Clark discontinued trucking for other em-ployees.Within 1-1/2 hours after the end of the employee meet-ing called by Mitchell, Baccus stopped Roy Benedict, thenight shift supervisor to whom Mitchell reported, while hewas passing by and asked if it was in the Union contractthat grade 7 employees were to do their own trucking.Benedict replied, "No, but it's in Chuck's book."9WhenBaccus replied that McFate, naturally, would say that,Benedict told her that that was his answer to her, too. Healso stated that he did not like to have employees, particu-larly probationary employees, questioning his supervisors.Baccus returned to work.On Friday, April 22, shortly after Baccus started work,Mitchell appeared and announced that he was very sorrybut that he was going to have to lay her off. In response toher inquiry, Mitchell told Baccus that she was being laid offbecause her attitude in general and her attitude with regardto running the jacks was not good. When Baccus protestedthat she did not have any attitude one way or the other, herepeated that her general attitude was not for the better-ment of the Company and that she would have to leave thepremises by supper time 8:30 p.m. According to Baccus,Mitchell denied her accusation that he was firing her, stat-ing that he only was laying her off. Baccus related that shegathered her possessions and went to see supervisorMcFate, asking McFate what this was all about. McFateinvited her into his office and told her that her attitude wasno good and that she had to learn to work with manage-ment. When Baccus protested that she did work with man-agement, McFate called Mitchell into the office to explain.On joining them, Mitchell again told Baccus that her atti-tude was no good and that she had tried to find a commit-teeman. Baccus stated that someone had been lying to himabout that.0Baccus told the two men to forget the wholething, that she was going to leave, which she did.That evening Baccus notified William A. Dean, theunion president," of her termination on the last day of herprobationary period. Dean thereafter arranged for a meet-ing with Robert W. Sparkes, the Respondent's manager ofmanufacturing, who had overall responsibility for produc-tion and labor relations at the Respondent's two Corryplants.Accordingly, on the afternoon of May 5, a meeting washeld in the Respondent's offices, attended by Sparkes,4 Benedict's reference was to Charles McFate, supervisor of the machinedepartment, to whom he and Mitchell reported. McFate usually worked inthe plant from 7 a.m. to 3:30 p.m.'° Mitchell corroborated Baccus' testimony that he had referred to herattempt to find a union committeeman during his meeting with Baccus andMcFate. Mitchell testified that right after his April 20 meeting with theemployees, he had overheard Baccu.s ask another employee for the name ofthe committeeman fo)r the punch press department The employee had re-plied that there was none and that she would have to see the committeemanin the brake department This, as noted, is denied by Baccus.t I)ean was also a full-time employee of the Respondent321 D)-E(ISIONS OF NATIONAL LABOR RELATIONS BOARDDean, Baccus, Benedict, and McFate. Baccus testified thatat the start of the meeting Sparkes requested that she tellher story, which she did, repeating her April 22 conversa-tion with Mitchell, as described above, where he informedher that she was being laid off because of her attitude ingeneral and with regard to running the jacks. She toldSparkes that she could not understand why she was beinglaid off as she had always run the jacks and had neverrefused to accept or perform any assignment. Baccus alsodescribed to Sparkes her conversation later in the eveningon April 22 with both McFate and Mitchell, where bothmen again had accused her of having a bad attitude. Sherelated that Mitchell had repeated his charges concerningher attitude in general and with respect to the jacks and hisobservation that she had tried to find a committeeman.In her summary to Sparkes. Baccus also related the de-tails of the April 20 meeting of the press department em-ployees, when Mitchell told the employees, including thosein grade 7, that they thereafter would be expected to dotheir own trucking, and of her question, shortly after themeeting, to Benedict as to whether it was in the contractthat grade 7 employees have to do their own trucking. Shereferred to Benedict's reply that he did not like anyonequestioning his supervisors, particularly probationary em-ployees.Baccus' account was followed by a discussion betweenSparkes and Dean as to whether grade 7 employees actuallywere required to perform trucking.The meeting ended when Sparkes stated that he wouldtalk to his supervisors and get back to Baccus within aweek.'2About 4 days later, Jack Downey, the Respondent'spersonnel manager, called Baccus and informed her thatthe Respondent had determined to adhere to its originaldecision to terminate her.Machine department supervisor McFate testified that un-der the Respondent's procedures new employees are giventhree evaluations during their probationary period by theirimmediate supervisors, which are recorded on a specialform called an Employee Progress Report. On this report.supervisors are expected to rate employees as "excep-tional," "good," "fair," or "poor" in such categories as abil-ity to understand and follow instructions, productivity,quality of work, safety habits and attitudes, dependability,cooperation, attendance and punctuality, and general atti-tude. The Employee Progress Report on Baccus shows thatshe was rated twice, on April 4 and 18, by Mitchell. In thefirst evaluation, Baccus was rated "good" in all categories.In the second rating, Baccus was marked "good" in produc-tivity and quality of work, "exceptional" in satety habitsand attitude, dependability, attendance and punctuality,and "fair" in ability to understand and follow instructions,cooperation, and general attitude. No third evxaluation wasgiven.Baccus testified that Mitchell interviewed her only once,on about April I, in connection with her evaluation, atwhich time he had expressed general satisfaction with herperformance. Baccus also testified that before being notifiedof her termination, she had never been told that she had abad attitude in any respect. It also is uncontroverted that12 Baccus' description of the May 5 meeting is uncontradictedBaccus had never refused to accept or perform any assign-ment.Baccus and fellow employee Mary Jeanne Neiswongerexplained their reluctance to operate the jacks, particularlythose which were electronically powered, by referring to thedifficulties which they and other female employees had ex-perienced in learning to maneuver them. Soon after Baccushad begun her employment in the press department, shehad had a minor accident with one. While the manual jacksrequired less skill to operate, the) also required morestrength on the part of the employee and, therefore, wereimpractical for the women. However. after Mitchell's direc-tive to the employees on April 20, both Baccus and Neis-wonger, w ho worked near each other, took turns in truckingloads and did their own trucking in connection with scrapdumping.'Mitchell, contrary to Baccus, testified that he also hadinterviewed her on April 18, in connection with her evalu-ation, completing the form while talking to her. At thattime he had called Baccus' attention to her reluctance tooperate the jacks. She told him that she would try but wasafraid.Mitchell explained that he had marked Baccus "fair" onability to understand and follow instructions with referenceto her trucking assignment because Clark, her leadman, hadbeen required to show her more than once how to performgiven production procedures." Mitchell also contended thatBaccus did not clean the area around her machine with thedesired frequency. He retreated from his original testimonythat Baccus had a practice of going over his head to ques-tion assignments and conceded that the only two times thatshe had spoken to other supervisors at work were when shehad questioned Benedict with respect to the union contractand when she had complained to a supervisor of' anotherdepartment about an employee under his jurisdiction whohad been bothering her. It was this last incident upon whichBaccus' rating of "fair" in cooperativeness was based, as itwas Mitchell's view that as Baccus' supervisor. she shouldhave come to him first with this problem.Mitchell testified that he had spoken to McFate on twooccasions as to whether Baccus should be retained after herprobationary period. 'The first such conversation occurredabout I week before her discharge, when Mitchell remarkedupon Baccus' reluctance to operate the jacks and declaredhis intention to watch her with the hope that she wouldimprove. He told McFate that she should be terminatedonly as a last resort.'TIhe second discussion took place on April 22, the day ofBaccus' discharge, just before the start of her shift. At thattime, Baccus' probationary period was coming to an endand it was necessary to decide whether she should be re-tained. Mitchell again reported that Baccus was still reluc-11 Baccus testified that she had questioned Benedict on April 20. as de-scribed above, for clarification. as she recalled having overheard an em-ployee discussion as to whether grade 7 employees were it do their owntrucking in 1974. when she first worked for the Respondent. Although in1974 Baccus had been in grade 8, she had worked in a different departmentwhere trucking w'as not required.14 Mitchell's assessment of' Baccus' work is contradicted by ('lark, whotestified that she was a good production worker. had good work habits. didnot require extra instruction, and had been cooperative with him. ('lark, asnoted, also testified that prior to April 20 he had been doing most of' thetrucking not only for Baccus, but for the other female emplosees as well322 CORRY JAMESTOWN CORPORATIONtant to do her own trucking and did not clean her work areawith sufficient frequency, and noted that it was McFate'sdecision as to what to do about her. In response toMcFate's request for a recommendation. Mitchell repliedthat Baccus' attitude was unsuitable and that he really didnot want her working for the Respondent. McFate testifiedthat he authorized Baccus' discharge essentially uponMitchell's recommendation, as the latter had informed himthat Baccus was continually questioning assignments, andon the report of Benedict, who had described to him theincident of April 20, when Baccus had questioned him onthe contract, as described above. McFate related that Bene-dict's report was a principal factor in the decision to termi-nate Baccus and that there had been no intervening eventsbetween the time that Baccus had so questioned Benedictand the time of her termination. McFate related that he didnot review Baccus' Employee Progress Reports before de-ciding to terminate her but had only a general idea of whatthey contained. When confronted with Baccus' rating onthese progress reports, McFate conceded that her secondand last evaluation did not warrant discharge. tie also ac-knowledged that the category of general attitude was thesummation of the other categories considered and. whenviewed in consideration of the "exceptional" and "good"ratings received in certain other classifications, that Baccus'rating of "fair" in general attitude is inconsistent with thegeneral tenor of the report. McFate noted that the Respon-dent's rules and regulations, applicable to all employees,provide for a system of progressive discipline proceedingfrom a written warning on the first offense to discharge onthe fourth offense and that as Baccus had never received awritten warning, this procedure had not been followed inher case.'Mitchell and McFate appeared to be less than forthright,were inconsistent with their testimony, and are not credited.Mitchell was contradicted by the testimony of group leader('lark, a disinterested witness, in areas relating to the qual-ity of Baccus' work. her job habits, and Clark's assertionthat he had not found it necessary to give Baccus extrainstruction. Mitchell also testified incredibly that he hadnot observed the 8 to 10 trucking trips that Clark had beenmaking each shift for the various female employees, includ-ing Baccus, before April 20. As noted, Mitchell tended toexaggerate the extent to which Baccus questioned assign-ments and spoke to other supervisors, from which he wasobliged to retreat.McFate. with no knowledge of Baccus' productivity ex-cept for the "good" ratings that she had received on herEmployee Progress Reports. completed an Employee Ter-mination Report concerning her discharge on April 30, 8days after the event, in which he downgraded her produc-tivity to "fair." This documentary distortion, together withother instances of evasiveness and inconsistence inMcFate's testimony. also adversely affected his credibility.Baccus and Clark and other witnesses called by the GeneralCounsel are therefore credited.m Although the Respondent in its brief argues that progressive disciplinewals not applicable to probationars employees, McFate testified that the5work rules. hich set iortlh this ssstem, were applicable to all employees.B. Dis.cussion and (onchiding FindingsOn the foregoing facts, it is found that major reasons forBaccus' discharge by the Respondent were her complaintabout the need to do trucking, as reflected in her question-ing of Benedict as to whether the Respondent was followingthe terms of the collective-bargaining agreement in assign-ing trucking duties to grade 7 employees, and Mitchell'sbelief that Baccus was looking for a Union committeemanto protest his instruction that grade 7 employees do theirown trucking. The General Counsel contends that Baccus'complaint was an attempt to present her understanding ofthe collective-bargaining agreement and that she was dis-charged for this reason and the Respondent's fear that ifshe were permitted to complete the probationary period shewould become an active committemanl6and grievant.The Respondent. in turn, contends that Baccus had beenterminated for questioning management directives and as-signments and that, as a probationary employee. she hadnot been discriminatorily treated. as she was not entitled tothe protections afforded permanent employees under thecollective-bargaining agreement.It is well established that an employee is engaged in pro-tected concerted activity when he complains about or ques-tions possible violations by his employer of the terms of acollective- hrgaining contract and that it is a violation ofthe Act for an employer to penalize an employee for mak-ing such complaints or for asserting rights under the con-tract." Such activity, the Board has held. is merely the im-plementation and enforcement of the terms of thecollective-bargaining agreement and is therefore "but anextension of the concerted activity giving rise to that agree-ment" which Section 7 of the Act guarantees.' The Boardhas held that the protected right of an employee to presssuch a complaint does not depend on the merits of hisgrievance, and the fact that he may have acted alone is notdispositive of the question of whether the conduct is pro-tected activity within the meaning of Section 7.'9 Com-plaints within the framework of the Union contract affectall employees. and therefore the pressing of such a com-plaint is concerted protected activity. The Board has longheld that the merits of the employee's complaint or whetherthe employee understood the contract are irrelevant to theissue of whether the employee is engaged in protected con-certed activity.20 Moreover, it is well established that thisprotection extends even to probationary employees who as-sert rights under the collective-bargaining agreement."lIt is16 No merit is found to the General Counsel's contention that the Respon-dent terminated Baccus because of her interest in becoming a Union com-mitteeman. The General Counsel adduced evidence that on about Apnl 13,while on break outside the foireman's office, Baccus had asked other employ-ees who were with her for the name of the committeeman of their depart-menl. She was told that the post was then vacant. had been encouraged byemployees to put in for the position, but had declined. However, there is noevidence that the foreman was in his office at the time or that he had other-wise overheard this conservation.l? Potlatch Corporation, 236 NLRB 707 (1978): ARO, Inc, 227 NLRB 243(1976;. Merlyn Bunner and Clarence Bunney, partners, d'b/a Bunneo BrosConstruction Company, 139 NL.RB 1516 (1962}. Interboro Contractors, Inc.,157 NLRB 1295 (1966), enfd. 388 F.2d 495 (C.A. 2. 1967L18 Bunney Bros., supra at 15199 Interbori ( olntruacors, Inc, rupra at 1298, n. 7.A.4RO Inc., supra at 243.0 PoAtluach C(orpiration, rupria, .4RO, Inc., supra323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary for employees to band together and overtly mani-fest by physical action their discontent before it will befound that their activity is concerted. Even individual pro-test which redounds to the group's benefit is protected con-certed activity.2Individual complaints of the sort undertaken by Baccusare similar to grievances, and since they will have an effecton all employees, the Board has taken the position thatsuch conduct is protected by the Act.Therefore, noting that Baccus' prior work record hadbeen good, that her ratings on her progress reports wouldnot have justified her termination, that such reports werenot even reviewed before the decision was made to termi-nate her, that her leadman considered her to be a goodemployee, that she had not refused to perform any assignedtask, and that her reluctance to operate the jacks wasshared by other female employees, I find that Baccus' ques-tion to Benedict on April 20 relating to the contract was acritical element in her discharge, as was Mitchell's belief'that she was seeking a Union committeeman to help protesthis directive concerning trucking.2It therefore is concludedthat the Respondent violated Section 8(a)(l) and (3) of theAct by terminating Baccus' employment.24IV. THE EFFECT OF TIHE UNFAIR LABOR PRA([IICES UPONCOMMER(CEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.v. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that the Respondent terminated the em-ployment of Carol L. Baccus and thereafter failed and re-fused to reemploy her because she engaged in concertedactivities protected by the Act, I will recommend that the22Hugh H. Wilson Corporation, 171 NLRB 1040, 1046 (1968), enfd. 414F.2d 1345 (C.A. 3, 1969).23 Although Baccus' denial that she was looking for a committeeman onApril 20 to protest Mitchell's instruction is credited, Mitchell's reliance upona mistaken belief that she was engaged in this protected activity and hisreference thereto as a basis for the action taken against Baccus remain un-lawful.24 N.LR.B. v. Northern Metal Conmpany), 440 F.2d 881 (C.A. 3, 1971), de-nying enforcement of 175 NLRB 896 (1969), and Snap-On Tools Corporation,207 NLRB 238 (1973), cited by the Respondent, do not sustain its position.In Northern Metal Company, the Board, in fact, found that the relevantviolation had occurred. While this conclusion was not later enforced by thecourt, 1, of course, am bound by the Board's determination. Snap-On ToolsCorporation. supra, is inapposite as it there was found that the alleged dis-criminatee, also a probationary employee, had been terminated for making apersonal complaint affecting only his own interest, based upon his own ob-servation of shop custom. The Board noted that in making this complaint,the employee had "made no reference to any purported right deriving fromthe collective-bargaining agreement."Respondent be ordered to offer her immediate reinstate-ment to her former position or, if it no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and make her wholefor an)' loss of earnings she may have suffered by reason ofthe discrimination against her by payment to her of a sumof money equal to the amount she normally would haveearned from the date of her termination to the date of rein-statement, less net earnings during said period. Backpay,with interest, shall be computed in the manner described inF. W. Woolworth Companv,25 and Florida Steel Corpora-lion.26On the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CoNC lUSIONS ()F LAW1. The Respondent, Corry Jamestown Corporation, is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Lodge No. 1097, International Association of Machin-ists and Aerospace Workers, AFL CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. By discharging and refusing to reinstate Carol L. Bac-cus because of her protected union activities in questioninga supervisor concerning the application and enforcement ofits contract with the Union, or for seeking the services of aUnion committeeman, the Respondent has engaged in un-fair labor practices within the meaning of Section 8(a)(3)and ( 1) of the Act.4. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER27The Respondent, Corry Jamestown Corporation, Corry,Pennsylvania, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Terminating the employment of and refusing to rein-state employees for engaging in protected union activities inquestioning supervisors with respect to the application andenforcement of the collective-bargaining agreement withthe Union or for seeking the services of their Union repre-sentative.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:25 90 NLRB 289 (1950).26 231 NLRB 651 (1977). See, generally. Isis Plumbing & Heating Co.. 138NLRB 716 (1962).:2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.324 CORRY JAMESTOWN CORPORATION(a) Offer Carol L. Baccus immediate and full reinstate-ment to her former position or, if that job no longer exists,to a substantially equivalent position, without prejudice toher seniority or other rights and privileges, and make herwhole, with interest, for any earnings she may have lost.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports. and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its facilities in Corry, Pennsylvania, copies ofthe attached notice marked "Appendix."28 Copies of saidnotice, on forms provided by the Regional Director for Re-gion 6, after being duly signed by the Respondent's autho-rized representative, shall be posted by the Respondent im-mediately upon receipt thereof and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customar-ily posted. Reasonable steps shall be taken by the Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.'s In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the LUnited States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties presented evidence, ithas been found that we have violated the National LaborRelations Act, as amended. in certain respects. To correctand remedy these violations, we have been directed to takecertain actions and to post this notice.WE WILL NOT discharge or refuse to reinstate you forengaging in protected union activities, such as ques-tioning supervisors about the application and enforce-ment of our collective-bargaining agreement withLodge No. 1097, International Association of Machin-ists and Aerospace Workers, AFL-CIO, or for seekingthe services of your Union representatives.WE WILL NOT in any other manner interfere with,restrain, or coerce you in the exercise of rights underSection 7 of the Act.WE WVILL offer Carol L. Baccus immediate and fullreinstatement to her former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to her seniority and other rights and privi-leges. and we will make her whole, with interest, forany earnings lost as a result of her discharge.CORRY JAMESTOW)N CORPORAtION325